Citation Nr: 1509340	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-25 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical and thoracic spine disability.

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to a rating higher than 30 percent for migraines.

4.  Entitlement to a rating higher than 20 percent for low back syndrome, to include the propriety of a rating reduction from 40 to 20 percent, effective November 1, 2010.

5.  Entitlement to compensable rating for medial/lateral instability of the left knee (left knee disability), to include the propriety of a rating reduction from 20 percent to noncompensable, effective November 2, 2010.

6.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1992 to June 1996.

This case comes to the Board of Veterans' Appeals (Board) on appeal from April and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The April 2010 decision denied service connection for cervical and thoracic spine and bilateral leg disabilities and a rating in excess of 30 percent for migraines.  The August 2010 decision reduced the rating for the Veteran's service-connected low back syndrome from 40 percent to 10 percent, and the rating for her left knee disability from 20 percent to noncompensable, effective November 1, 2010.

An August 2012 rating decision granted a 20 percent rating for the Veteran's low back syndrome, effective November 1, 2010.

Rating reductions claims are separate from increased ratings claims.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the rating reductions resulted from the Veteran's claim for a higher rating for her low back syndrome and left knee disabilities, and she continued to request a higher rating even after the reductions were finalized.  See Veteran's September 17, 2010 notice of disagreement and September 4, 2012 substantive appeal.  Therefore, both the increased rating claims and the propriety of the rating reductions are on appeal.

In October 2014, the Veteran and her husband testified during a hearing before the undersigned that was conducted by video conference.  A transcript of the hearing is of record.

Entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of employability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  In this case, the Veteran has submitted evidence of migraine headache, left knee, and low back disability, and is presumed to be seeking the maximum rating for her disabilities.  AB v. Brown, 6 Vet. App. 35 (1993).  As discussed below, VA has received evidence of unemployability during the pendency of her appeal.  As such, entitlement to a TDIU is also on appeal as part of the increased rating claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Records

During her October 2014 hearing, the Veteran testified that she applied for Social Security Administration (SSA) disability benefits.  The records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran reported that she received medical treatment from S.O'S., D.O., an orthopedist, every three months.  The claims file only contains records regarding her treatment by Dr. O'S. dated from October 2010 to April 2011.

The Veteran also reported that she received physical therapy at Pro One Therapy the previous year for her low back disability.  

VA treatment records dated to April 2010 are in the claims file.  Her substantive appeal suggests that she has received relevant VA treatment since that date.

In a November 2, 2004 statement, the Veteran reported treatment at the VAMC in Salem, Virginia, from February 1996 to December 1999.  She was also treated for her headaches in the emergency room of the Lewis-Gale Medical Center, in Salem, Virginia, in 1998 or 1999.  She requested that VA associate these medical records with her other records.  

VA has a duty to obtain these relevant VA and non-VA medical records.  38 U.S.C.A. § 5103A(b), (c) (West 2014).  The VA records were constructively of record at the time of the rating reduction.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Cervical and Thoracic Spine Disability

In February 2010, a VA examiner noted the Veteran's complaints of neck pain and found no pathology for which to diagnose a cervical or thoracic spine disability.  The examiner opined that the Veteran's low back syndrome did not cause her neck pain.  

A March 9, 2011 treatment record from Dr. O'S. includes the Veteran's complaints of cervical spine pain.  Dr. O'S. noted that a magnetic resonance image (MRI) of her lumbar spine showed some degenerative disc disease and a MRI of her cervical spine showed a disc bulge at C5-6.  The clinical impression was cervical spine arthritis with C5-6 disc bulge and degenerative disc disease of the lumbar spine.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2014).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran should be afforded a new VA examination by a physician to determine if her service-connected low back syndrome caused or aggravated a cervical and thoracic spine disability.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2014).

Bilateral Leg Disability

In her September 2012 substantive appeal, the Veteran said she was diagnosed with restless leg syndrome by a physician at the VAMC in Beckley.  

The Veteran also testified that her leg disability is radiculopathy due to degenerative disc disease in her low back.  She experienced tingling from the waist down when she sat for an extended period; and leg weakness after standing for long periods.   

The February 2010 VA examiner noted the Veteran's complaints of constant, dull bilateral leg pain with numbness and tingling, and found no pathology present.

The Veteran's low back syndrome is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2014).  Note 2 directs that, when evaluating on the basis of chronic manifestations, to evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

A new VA examination is needed to determine if she has a bilateral leg disability, including radiculopathy that had its onset during military service or is associated with her service-connected low back syndrome.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.303, 3.159, 3.310, 4.71a.

Increased Ratings

The Veteran last underwent VA examination for her service-connected migraines, low back syndrome, and left knee disabilities in February 2010.  During her October 2014 Board hearing, she expressed concern about the adequacy of the examinations and indicated that her disabilities worsened.  See Board hearing transcript at pages 4, 6, 11, and 24.  

Private medical records show that, in January 2011, the Veteran underwent left knee arthroscopy.  Given the evidence of a change in the conditions, she is entitled to new examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

TDIU

In the case of a claim for TDIU, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Veteran does not currently meet the percentage requirements for a TDIU, inasmuch as there is not a single disability rated 40 percent or more; but VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16(a), (b) (2014).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation and Pension (C&P) for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In a December 2007 statement, the Veteran reported receiving Vocational Rehabilitation benefits to rejoin the work force.  Her Vocational Rehabilitation folder should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete an application for TDIU.

2. Obtain the SSA disability decision, all records considered in conjunction with its decision, and any subsequent determinations regarding the Veteran.

3. Obtain the Veteran's Vocational Rehabilitation file.

4. Obtain all medical records regarding the Veteran's treatment the VAMC in Salem, from February 1996 to December 1999, and at the VAMC in Beckley, since April 2010, and from any additional VA and non-VA medical provider identified by her.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

5. Ask the Veteran to authorize VA to obtain all records regarding her treatment at the Lewis-Gale Medical Center in Salem, Virginia, in 1998 or 1999, by Dr. S.O'S. since April 2011, and at Pro One Therapy.

a. If the Veteran fails to provide necessary authorizations, inform her that she can submit the evidence herself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on her claim.

6. After completion of the development requested above, schedule the Veteran for VA examinations of her cervical and thoracic spine, legs, low back, and left knee, to determine the etiology of any cervical and thoracic spine and bilateral leg disabilities, and to evaluate the current severity and all orthopedic and neurologic manifestations of her low back syndrome and left knee disability.  

The claims folder must be reviewed by the examiners.  

This should include an examination to determine all neurologic abnormalities that result from the Veteran's low back syndrome back disability, if any.

a. Cervical and Thoracic Spine 

i. The examiner(s) should determine if the Veteran has a had a cervical or thoracic spine disability at any time since 2010, including arthritis with C5-6 disc bulge, degenerative disc disease of the lumbar spine, or another disability.

ii. If so, is it as likely as not that the current disability is the result of a disease or injury in active service, or had its onset in such service, or is proximately due to low back syndrome?

iii. If not, is it at least as likely as not aggravated by service-connected low back syndrome disability?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of cervical or thoracic spine disability prior to aggravation? 

The examiner must provide reasons for each opinion.

The Veteran is competent to report symptoms and observable history.

If the examiner(s) reject(s) the Veteran's reports, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

iv. Lumbar Spine: The examiner(s) should indicate the range of motion of the Veteran's lumbar spine in terms of degrees.  

v. Any additional impairment due to pain, weakness, incoordination, excess fatigability, or flare-ups should be identified.  This should be expressed in terms of the additional limitation of motion resulting from these factors. 

vi. The examiner(s) should also identify each neurologic abnormality that is attributable to the low back disability, if any, including any bilateral leg disability, including radiculopathy.

vii. The examiner(s) should provide a full description of the effects the low back disability has had on the Veteran's ordinary activities and economic adaptability over the course of the appeal period (since 2009), if any.  

viii. Bilateral Leg: The examiner(s) should determine if the Veteran has a bilateral leg disability, other than radiculopathy, including restless leg syndrome, or another disability.

ix. If so, is it as likely as not that the Veteran's bilateral leg disability is the result of a disease or injury in active service, or had its onset in such service, or is proximately due to service-connected low back syndrome? 

x. If not, is it at least as likely as not aggravated by service-connected low back syndrome disability?  If aggravated, what permanent, measurable increase in current bilateral leg pathology is attributable to the service-connected low back syndrome disability? 

The opinion provider(s) must provide reasons for each opinion given.  The examiner(s) should discuss the Veteran's post service reports of symptoms.

The Veteran is competent to report symptoms and observable history.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

If the opinion provider(s) is(are) unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

b. Left Knee Disability

i. The examiner(s) should comment as to the Veteran's left knee extension, flexion, and any ankylosis, lateral instability or subluxation, or arthritis of the left knee. 

ii. The examiner(s) should conduct range of motion testing and provide an opinion as to whether there is additional limitation of motion (either noted on examination or as credibly reported by the Veteran) due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such additional functional limitation should be reported in terms of the degrees of additional limitation of motion.

iii. The examiner should report the presence or absence of lateral instability or recurrent subluxation in the left knee.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should state as such.

iv. The examiner(s) should provide a full description of the effects the left knee disability has had on the Veteran's ordinary activities and economic adaptability over the course of the appeal period (since 2009).  

v. 
7. Schedule the Veteran for a VA neurological examination by a physician to evaluate the current severity and all manifestations of her service-connected migraine headache disability.  The claims file should be made available to the examiner for review.  All clinical findings should be reported in detail.

a. The examiner should describe all symptoms associated with the Veteran's migraine headache disability.  If any facial numbness is associated with her headaches, the specific nerves involved and the extent of the numbness, e.g., mild, moderate, severe, should be identified.

b. The examiner should specifically note whether the Veteran has very frequent completely prostrating and prolonged migraine headache attacks productive of severe economic inadaptability.

c. The examiner should also provide an opinion as to whether migraines, in combination with the Veteran's service-connected dysthymic disability, low back syndrome, patellar femoral syndrome of the left knee, left knee and lipoma scars, and left knee instability, would prevent her from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with her education and occupational experience.

d. The examiner should give reasons for the opinion.  If the Veteran is found able to engage in gainful employment, notwithstanding her service-connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

8. If there is any period during the current appeal when the Veteran was unemployed but did not meet the percentage requirements for a TDIU, refer the claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b)

9. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

